George Rose Smith, Justice, dissenting. The majority, in the view of the case that they take, have not found it necessary to state the facts that I regard as controlling. Choate owned a 3.1-acre tract. The Highway Department, in connection with the construction of a controlled-access highway, filed an action to condemn 21/100ths of an acre, plus the landowner’s rights of access thereto. The effect of that action was to deprive the owner of vehicular access to his remaining property, leaving it landlocked. Thereafter the Highway Department filed a second action, to condemn an additional 48/100ths of an acre. The second taking was evidently for the purpose of restoring the owner’s access to his land and in fact had that effect. The Department asked that the two cases be consolidated, so that the landowner’s actual damages could be determined in the light of both takings. The landowner resisted that motion, insisting that the two cases, involving the same tract of land, be tried separately, as if one had no bearing upon the other. The trial court sustained the landowner’s position, with the result that the first case was tried as if the second taking did not exist. It is fair to say that the trial understandably became a farce to everyone in the courtroom except the members of the jury, who were of course unaware of the true situation. Choate, the landowner, testified that his property, which included two commercial buildings rented to a third person, was worth $45,000 before the taking but only $200 after the taking, because he had no access to it. His expert witnesses and, perforce, those of the condemnor gave similar opinions. Needless to say, the picture thus presented to the jury was purely imaginary, for on the day of trial Choate presumably had complete access to his property, not only then but for all time to come. The jury’s verdict was for $20,000 — which was not for the trivial acreage that was actually taken but for the entire tract, including the improvements. Thus Choate emerged from the trial in the remarkable position of still owning his property and at the same time being paid in full for it by the State. There is nothing novel about the consolidation of two lawsuits. The statute provides for that procedure when it appears to be reasonable. Ark. Stat. Ann. § 27-1305 (Repl. 1962). In fact, the theories of the two complaints do not even have to be consistent with each other, as they actually are here. Only a few years ago, when a cause of action in tort and a cause of action for breach of warranty could not be joined in the same complaint in Arkansas, it was standard procedure with attorneys in products liability cases to file separate suits upon the two theories and then ask that the cases be consolidated for trial. No one questioned that procedure, because it obviously led to a just result — which is what the law should be all about. In the case at bar, according to the landowner’s argument, the two condemnation cases could not be joined or consolidated because of our holding in Rowley v. Ark. State Highway Commn., 242 Ark. 419, 413 S.W. 2d 876 (1967). There the Highway Department, upon filing an action to condemn a tract of land, also filed a declaration of taking (as in the case at bar), by which it acquired the fee simple title to the property. Later on the Department sought to amend its complaint to abandon a portion of the tract. We refused to allow the amendment, holding that if the Department had taken more land than it needed it was at liberty, under the statutes, to sell the property. Consequently the landowner could not be forced to take back a part of his land. That case and this one are wholly dissimilar. Here the Highway Department is not seeking by amendment to take less land than before. To the contrary, it seeks to take more. In effect it is mitigating the landowner’s damages. Why then should that involve a separate suit, not subject to consolidation, when the same landowner and the same tract of land are involved? Apparently the majority’s position is that the Rowley case is in point, for the reason that the first suit took Choate’s access to his land, while the second suit would give back that access. The analogy is obviously unsound. In the Rowley case the Department, having taken too much land, was in a position to dispose of the surplus by public or private sale. But, in the case at bar, just how would the Department go about making a sale of the access to Choate’s land? Thus Rowley has much the same similarity to this case as night has to day. I would reverse the judgment and direct that the two cases be consolidated for trial, as the only means of assuring justice to all concerned. BROWNand Jones, JJ., join in this dissent.